Citation Nr: 0317709	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  94-40 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for a 
cardiovascular disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).  

Procedural history

The veteran had active service from March 1961 to March 1981.  

The veteran was granted service connection for a 
cardiovascular disorder (denominated by the RO as status post 
artery bypass grafting times three with hypertension) in a 
February 1994 rating decision, and was awarded a 30 percent 
disability rating.  

Based on additional medical evidence, the RO again considered 
the issue in a March 1994 rating decision, and confirmed and 
continued the 30 percent rating.  The veteran disagreed with 
the February and March 1994 rating decisions and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
June 1994.  

In December 1996, the Board remanded the issue listed above 
for further evidentiary development, to include obtaining 
medical treatment records and a VA examination.  The RO 
issued a supplemental statement of the case (SSOC) in April 
1999, which confirmed and continued the 30 percent rating.  

In September 1999, the case was again remanded to obtain 
another examination in order to comply with a change in the 
regulations governing cardiovascular disorders.  After the 
requested development was accomplished, the RO issued a SSOC 
in February 2000, which confirmed and continued the 30 
percent rating.  

Once again, in August 2000, the Board remanded this case for 
additional development deemed necessary to meet the 
requirements of the prior remand.  Subsequently, in a March 
2003 rating decision, the RO granted a temporary 100 percent 
rating for a period of hospitalization, pursuant to 38 C.F.R. 
§ 4.29.  Upon termination of the 100 percent rating, the RO 
confirmed and continued the 30 percent rating already 
assigned.  

Issues not on appeal

The Board observes that in a September 1981 rating decision, 
the RO denied service connection for a positive TB Tine test 
and for Chonditis.  The veteran did not appeal those issues, 
and they will not be further discussed in this decision.


FINDING OF FACT

The veteran's cardiovascular disability is manifested by 
objective medical evidence showing an ejection fraction of 70 
percent, no history of congestive heart failure, and no 
syncope, angina, dyspnea, or significant dizziness or fatigue 
shown during testing.


CONCLUSION OF LAW

The criteria for a higher disability rating for the veteran's 
cardiovascular disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7107 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected cardiovascular disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also, Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
potentially helpful evidence but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's December 
1996, September 1999 and August 2000 remands, as well as by 
the language of the remands, by the February 1994, March 1994 
and March 2003 rating decisions, by the May 1994 statement of 
the case (SOC), and by the June 1996, April 1999, February 
2000, March 2001 and March 2003 SSOCs of the pertinent law 
and regulations and of the need to submit additional evidence 
on his claim.  

Moreover, in August 1993, the RO sent the veteran a letter 
specifically identifying evidence needed to support the 
veteran's claim, and notifying him that he was responsible to 
submit such evidence.  The RO notified the veteran in 
September 1993 that it needed the records from the veteran's 
1991 bypass surgery.  The RO enclosed a release form and 
notified the veteran that the RO would assist him in 
obtaining the evidence if he supplied sufficient information 
to locate the custodian of such records.

Following the Board's December 1996 and September 1999 
remands, the RO sent the veteran letters in January 1997 and 
October 1999, specifically identifying evidence needed from 
him to substantiate his claim.  The RO again enclosed release 
forms and notified the veteran that it would assist him in 
obtaining the requested evidence if he provided sufficient 
identifying information. 

In response to the veteran's March 2001 increased rating 
claim, the RO sent the veteran a letter in March 2001, 
notifying him of the evidence needed to substantiate the 
claim.  Crucially, the veteran was informed by means of this 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  Once 
again, the letter explained that VA would obtain VA and 
service records and would make reasonable efforts to help him 
get other relevant evidence, such as private medical records, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The Board notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).

Also significant, an attachment to the March 2003 SSOC 
specifically referenced the VCAA and informed the veteran of 
the kind of evidence he was required to provide and that 
which VA would attempt to obtain on his behalf.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified treatment records from 
Regional West Medical Center in his July 1993 claim.  The RO 
requested and obtained those records in August 1993.  The RO 
requested surgical records for the veteran from DePaul 
Hospital in September 1993 and obtained those records in 
October 1993.  

In response to the RO's January 1997 request for information, 
the veteran identified VA medical records in Cheyenne 
Wyoming.  The RO requested and obtained those records.  In 
November 1999, the veteran identified additional VA treatment 
records.  The RO requested those records.  In December 2000, 
the Cheyenne VAMC notified the RO that the veteran's records 
were listed as missing; however all electronic records were 
sent.  In March 2001, the veteran stated that all of his 
records were at the VAMC in Cheyenne and Denver.  The RO 
obtained those records.

In response to the August 2000 remand, 4 attempts were made 
to schedule the VA examination required by the remand, from 
April 2001 to February 2003.  The first two appointments were 
cancelled due to unavailability of a cardiologist to conduct 
the examination; the third was cancelled due to an error in 
the request.  The examination was ultimately conducted in 
February 2003.  

The veteran submitted copies of his VA treatment records in 
January 2001.  The veteran was afforded VA examinations in 
March 1994, June 1997, December 1999 and February 2003.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He 
indicated in his June 1994 VA Form 9 that he did not want a 
BVA hearing, but wanted a hearing before the RO instead.  A 
hearing was scheduled, but in September 1994, the veteran 
telephoned the RO and notified them that he would not attend 
the hearing as he could not afford to get there.  There are 
no other hearing requests of record.  The veteran's 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.


Analysis

The veteran is seeking an increased disability rating for his 
service-connected cardiovascular disorder, which is currently 
evaluated as 30 percent disabling.  He essentially contends 
that the symptomatology associated with the disorder is more 
severe than is contemplated by the currently assigned rating.

Karnas considerations

During the pendency of the veteran's claim, effective from 
effective January 12, 1998, VA issued revised regulations 
amending the portion of the rating schedule dealing with 
cardiovascular disorders.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 2000).  

The period on appeal is from July 1993 to present.  The 
veteran's representative argued in the July 2003 informal 
hearing presentation that the veteran's disability should be 
evaluated under the former version of the regulations.  
Therefore, consistent with the provisions of 38 U.S.C.A. 
§ 5110(g) above, the veteran's disability will be evaluated 
under both versions.

The Board notes that, although the RO initially considered 
the veteran's claim under the former version of the 
regulations, the veteran was notified of the change in the 
regulations by the Board's September 1999 remand, the 
requirements for an increased rating under the amended 
regulation were addressed in the February 2000 and March 2003 
SSOCs, and the veteran's claim was adjudicated under the new 
regulation.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the veteran's appeal under 
both versions of the regulations without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's residuals of coronary bypass surgery is 
currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7017 
[coronary bypass surgery] (2002).  This diagnostic code 
pertains specifically to the veteran's disability.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7017.

Esteban concerns

As stated above, the veteran was originally granted service 
connection for residuals of coronary bypass surgery with 
hypertension.  Although the matter has not been raised by the 
veteran or his representative, the Board has explored the 
possibility of whether the veteran's hypertension and 
residuals of a coronary bypass should be separately rated.  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2002); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2002); Fanning v. Brown, 4 Vet. App. 225 
(1993).

During the appeal period, the following blood pressure 
readings were recorded:

Date
Reading
Date
Reading
August 1, 
1993
150
/
98
July 1, 2000
157
/
81
March 1, 1994
128
/
86
August 1, 
2000
108
/
80
March 1, 1994
138
/
80
August 1, 
2000
150
/
76
March 1, 1994
150
/
100
August 1, 
2000
108
/
80
March 1, 1994
150
/
102
August 1, 
2000
150
/
76
May 1, 1994
142
/
88
August 1, 
2000
186
/
76
June 1, 1994
120
/
80
September 1, 
2000
128
/
80
December 1, 
1994
126
/
87
November 1, 
2000
128
/
53
January 1, 
1995
150
/
97
November 1, 
2000
109
/
52
April 1, 1995
130
/
92
November 1, 
2000
117
/
54
July 1, 1995
130
/
80
November 1, 
2000
140
/
57
August 1, 
1995
120
/
80
November 1, 
2000
121
/
49
November 1, 
1995
140
/
80
November 1, 
2000
118
/
80
March 1, 1996
130
/
76
November 1, 
2000
155
/
67
May 1, 1996
130
/
90
November 1, 
2000
128
/
58
June 1, 1996
132
/
84
November 1, 
2000
110
/
64
October 1, 
1996
150
/
96
November 1, 
2000
115
/
67
January 1, 
1997
128
/
86
November 1, 
2000
117
/
76
January 1, 
1997
130
/
90
December 1, 
2000
134
/
74
February 1, 
1997
110
/
72
January 1, 
2001
138
/
68
May 1, 1997
110
/
72
January 1, 
2001
167
/
66
June 1, 1997
154
/
94
February 1, 
2001
144
/
76
September 1, 
1997
124
/
72
June 1, 2001
150
/
57
November 1, 
1997
148
/
84
September 1, 
2001
122
/
74
January 1, 
1998
150
/
90
October 1, 
2001
132
/
75
April 1, 1998
118
/
68
January 1, 
2002
120
/
70
May 1, 1998
140
/
78
April 1, 2002
130
/
73
June 1, 1998
128
/
72
May 1, 2002
110
/
60
September 1, 
1998
126
/
80
October 1, 
2002
157
/
77
January 1, 
1999
125
/
74
February 3, 
2003
130
/
69
January 1, 
1999
133
/
77
February 3, 
2003
140
/
78
January 1, 
1999
132
/
86
February 3, 
2003
202
/
80
January 1, 
1999
110
/
59





Diagnostic Code 7101 [hypertension] permits a minimum 
compensable rating (10 percent) where diastolic blood 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; where an individual with a 
history of diastolic pressure of predominantly 100 or more 
requires continuous medication for control.

Given these readings, it does not appear that the veteran 
meets the requirements for the minimum compensable rating for 
hypertension during the period on appeal.  Out of 65 
readings, only 2 show a diastolic pressure of 100 or more.  
Both readings are 100, and were taken during the March 1994 
VA examination.  Only 2 measurements show a systolic pressure 
of 160 or more.  A reading of 167 was taken in January 2001.  
A measurement of 202 was taken in February 2003; however, it 
is noted that this reading occurred during a stress test.  
Even considering these readings, the veteran's blood pressure 
is predominantly below the level required for a compensable 
evaluation.  Accordingly, a separate compensable rating for 
hypertension is not warranted.

The Board has also considered whether a separate rating is 
warranted for the veteran's surgical scar.  However, the June 
1997 VA examiner found that the scar was well healed.  The 
Board can identify no evidence which would allow for the 
assignment of a compensable rating under any of the 
diagnostic codes pertaining to scars [7800, 7803, 7804, and 
7805].  Accordingly, the Board will proceed to an evaluation 
of the veteran's residuals of coronary bypass surgery.

Specific schedular criteria

Prior to January 12, 1998,  Diagnostic Code 7017 provided the 
following:

100 %	For one-year following bypass surgery, and 
thereafter, residuals were rated under 
arteriosclerotic heart disease (DC 7005) with a 
minimum evaluation of 30 percent. 

38 C.F.R. § 4.104, Diagnostic Code 7017 (1997).

Under DC 7005, arteriosclerotic heart disease the following 
ratings were provided:

100 %	Chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than 
sedentary employment precluded; 

60 %	Following a typical coronary occlusion or 
thrombosis as above, or with history of 
substantiated repeated anginal attacks and more 
than light manual labor was not feasible; 

30 %	Following a typical coronary occlusion or 
thrombosis, or with a history of substantiated 
anginal attack, where ordinary manual labor was 
feasible.

38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

Since January 12, 1998, the rating criteria under Diagnostic 
Code 7017 provide for ratings based on objective measurements 
of the level of activity, expressed in METs (metabolic 
equivalents), at which cardiac symptoms develop.  METs are 
generally measured by means of a treadmill exercise test.  
Under the criteria in effect since January 12, 1998, one MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. 4.104, Note (2) (2002).

Under the version of Diagnostic Code 7017 effective January 
12, 1998, the following ratings are provided: 

100 %	For three months following hospital admission 
for surgery; 

Thereafter:
100 %	Chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent; 

60 %	More than one episode of acute congestive heart 
failure in the past year; or when a workload of 
greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or 
syncope; or when there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 
percent;

30 %	Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is evidence 
of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray;

10 %	Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required.

38 C.F.R. § 4.104, Diagnostic Code 7017 (2002).

Schedular rating

The veteran seeks an increased disability rating for his 
service connected cardiovascular disorder.  The veteran 
underwent triple coronary artery bypass graft surgery in 1991 
for severe coronary artery atherosclerosis.  Essentially he 
contends that the symptomatology associated with his 
cardiovascular disorder is more severe than is reflected by 
the current 30 percent rating.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
60 percent or higher rating.  

With respect to the criteria enumerated for a 60 percent 
rating, the Board notes that there is no evidence of an 
episode of congestive heart failure in the past year, or at 
any time during the appeal period.  

Further, there is no evidence of left ventricular dysfunction 
that is productive of an ejection fraction of less than 30 
percent.  In fact, a June 1994 echo measurement showed an 
ejection fraction of 70 percent.  The left ventricle was not 
significantly hypertrophied, and contractility was preserved.  
Both ventricles were found to contract normally.

With respect to the other criteria for a 60 percent rating, 
the Board notes essentially no support in the record for such 
symptoms as dyspnea, fatigue, angina, dizziness or syncope. 

There is no record of an occurrence of syncope; and in fact, 
the December 1999 VA examiner stated that syncope has never 
occurred.  This was confirmed in a May 2002 report and a 
February 2003 examination.  This also appears to be true of 
dizziness, although dizziness is a more general symptom.  In 
any event, the Board can identify no evidence of dizziness 
reported in the context of the veteran's cardiovascular 
disorder, and the December 1999 VA examiner found no evidence 
of dizziness.  In February 2003, the veteran stated that he 
rarely gets dizzy.

With respect to dyspnea, a December 1999 VA examination 
showed no paroxysms of nocturnal dyspnea or orthopnea.  A 
January 2001 follow up note shows no evidence of dyspnea on 
exertion, orthopnea or paroxysmal nocturnal dyspnea.

With respect to angina, the veteran has consistently been 
found to experience no heart related chest pain.  Outpatient 
treatment records in May 1994, June 1994, September 1994, and 
January 1998 show no chest pain.  The June 1997 VA 
examination shows that the veteran was pain free and fully 
active since his bypass, with no chest discomfort.  

The veteran was admitted to the VA Medical Center in Cheyenne 
in January 1999 for complaint of right-sided back pain.  The 
admitting diagnosis showed some symptoms consistent with 
unstable atypical angina.  The veteran was transferred to the 
Denver VA and underwent evaluation.  He was found to suffer 
no chest pain and no EKG changes on stress testing.  The pain 
was determined to be musculoskeletal in origin.

The December 1999 VA examination showed no evidence of 
angina.  An August 2000 stress test showed that the veteran 
had no chest pain during the test.  The veteran achieved an 
exercise workload of 7 METS during the test.  In November 
2000, the veteran suffered onset of chest pain while hunting.  
However, this was not attributed to angina; rather a CAT scan 
showed evidence of an acute aortic dissection.  The veteran 
underwent operative repair of this dissection in December 
2000.  The Board notes that the veteran was rated at the 100 
percent level for his cardiovascular disorder during this 
period, and therefore, it is not considered as part of the 
period on appeal.  

Following the procedure in January 2001, the veteran was 
found to be doing much better.  In a February 2001 follow up, 
the veteran was noted to have no recurrence of chest pain.

In June 2001, the veteran again complained of back and 
shoulder pain.  It was determined that this pain was likely 
musculoskeletal as it was not consistent with angina.  A 
September 2001 follow up showed no complaint of chest pain; 
as did follow-ups in January 2002, May 2002, November 2002 
and December 2002.  

During an examination in February 2003, the veteran underwent 
testing which brought his exercise workload to 6.5 METS.  The 
examiner noted no chest pain except with a large amount of 
exertion. 

With respect to fatigue, the evidence shows no reports of 
fatigue until the most recent evaluation, and even this was 
not directly attributed to the veteran's cardiovascular 
disorder.  

In June 1997 VA examination, the veteran stated that he was 
able to walk several miles at his own pace; he was able to 
work as a hunting guide in very cold weather and not 
experience undue breathing difficulties or chest pain; he was 
able to carry and lift without undue difficulty.  

A December 1999 stress echo test showed good functional 
capacity.  The examiner stated that the veteran was certainly 
able to do all that he wants and needs to do and is very 
active.  

The December 1999 VA examination report shows that the 
veteran was fully active and well recovered.  He was found to 
lead a vigorous life-style; he was able to walk several miles 
as well as carry heavy objects if necessary; he was able to 
sleep and breathe normally.  In connection with his job, he 
was found to be doing significant physical activity, although 
heavy labor was not occurring.  He was found to not 
experience shortness of breath or fatigue.  

An August 2000 stress test achieved 90 percent of the maximum 
predicted heart rate and exercising for a workload of 7 METS.  
The examiner noted no scintigraphic evidence of exercise 
induced myocardial ischemia or coronary artery disease.  In 
September 2001, the veteran was noted to be doing well.  He 
was exercising on a daily basis and complained of no undue 
shortness of breath.  

Also, in January 2002, he was found to be doing quite well; 
he had no undue shortness of breath, and no dyspnea on 
exertion.  He stated that he remained active, and tried to 
walk or exercise.  In May 2002, he was found to be doing well 
and keeping relatively active.  

In December 2002, the veteran was noted to be engaging in 
very little activity.  Although, he was walking a mile a day.  
As part of the examination, he exercised for 4 minutes on the 
Bruce protocol.  However, the test was stopped because his 
blood pressure reached 202/80.  There is no indication that 
fatigue was a factor.  In fact, the examiner stated that the 
test resulted in no changes in EKG and no symptoms.  The 
veteran reached 6.5 METS during the exercise.

In February 2003, the veteran underwent exercise testing at a 
level of 6.5 METS.  The veteran complained that he was unable 
to do as much because of shortness of breath and fatigue.  He 
stated that he becomes short of breath after climbing one 
flight of stairs and that he can't mow or do yard work.  
However, he stated that he tries to walk a mile a day.  

Considering the evidence of record, the criteria enumerated 
for an increased rating are not met.  The Board has 
considered other factors outside the bounds of the specific 
diagnostic criteria to determine the extent of impairment 
attributable to the veteran's cardiovascular impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [Analysis 
should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme.  It is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment].

The Board notes that a May 1997 x-ray showed no failure 
features or cardiac enlargement at that time.  The examiner's 
impression was that there was no active pathology.  The 
results were compared to December 1994 results and the 
configuration of the heart, aorta and great vessels were 
found to be unchanged.

A December 1999 stress echo test showed good functional 
capacity of the cardiovascular system, and the veteran's 
heart disease was found to be quite stable.  The examiner 
stated that the veteran was certainly able to do all that he 
wants and needs to do and is very active.  The examiner 
concluded that the veteran has had an excellent result from 
his procedure.  A chest x-ray was unremarkable.  The heart 
size was normal.  In connection with his job, the veteran was 
reported to be doing significant physical activity, although 
heavy labor was not occurring.  There was no significant 
change from prior exams.

While it does appear that in the most recent evaluation the 
veteran has begun to complain of fatigue and shortness of 
breath, the Board simply cannot identify objective medical 
evidence to support these complaints or to show that the 
veteran's service connected residuals of coronary bypass 
surgery have resulted in such impairment as would warrant a 
rating higher than 30 percent.  Even considering the 
veteran's recent complaints, the Board believes that the 
veteran's overall symptomatology does not approximate that 
described for the 60 percent level.  

Considering the criteria for a 100 percent level, the Board 
notes no evidence of chronic congestive heart failure, as 
reported in detail above.  The evidence does not show that a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, also as reported in detail 
above.  There is no evidence of left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  As stated 
above, the veteran's ejection fraction was measured at 70 
percent in June 1994.

In summary, the evidence simply does not support the criteria 
enumerated for a 60 percent or higher evaluation under the 
current version of Diagnostic Code 7017.  

The Board has also considered whether the veteran's symptoms 
would warrant a 60 percent or higher rating under the former 
version of Diagnostic Code 7017.  With respect to those 
criteria, the Board notes no evidence of repeated anginal 
attacks, as discussed above.  Further, the evidence does not 
show that manual labor is not feasible.  In fact, the 
evidence as discussed above, shows that the veteran has 
remained quite active.  

With respect to the criteria for a total rating under the 
former criteria, the Board notes no evidence of congestive 
heart failure or angina on moderate exertion.  As discussed, 
the veteran was found in February 2003 to not suffer chest 
pain except with a large amount of exertion.  Further, there 
is also no evidence that more than sedentary employment is 
precluded due to the cardiovascular disorder.  The veteran 
perused active employment as a hunting guide until his 
retirement.

Fenderson considerations 

In Fenderson, 12 Vet. App. 119 (1999), the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
The Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
cardiovascular disability has not changed appreciably since 
he left service.  More significantly, there appears to have 
been none of the symptoms which would allow for the 
assignment of a 60 percent or higher disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a 30 percent 
disability rating was properly assigned for the entire 
period.  

Extraschedular ratings

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

A certain degree of occupational impairment is contemplated 
in the rating currently assigned.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  However, the veteran has not indicated, nor has 
he presented evidence to support the premise, that his 
service connected cardiovascular disability results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  The record shows only one 
hospitalization since the veteran's 1991 procedure, and this 
was for an aortic aneurysm.  There is no evidence of an 
extraordinary clinical picture, such as repeated surgery.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected 
cardiovascular disorder does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected cardiovascular disorder.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for the 
veteran's cardiovascular disorder is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


